DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-25, in the reply filed on May 23, 2022 is acknowledged.
Specification
The disclosure is objected to because of the following informalities: in Scheme 1, the last two structures are identical and cannot form two different products after hydrogenation.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:
(i) The definitions of  “polyolefin product” having “one olefin” and “less than 3 sp2 
hybridized carbons” do not make sense.  When the polyolefin product has one olefin which counted for 2 sp2 hybridized carbons, the limitation of “less than 3 sp2 hybridized carbons” is not limiting.  On the other hand, if there are two or more olefins in the “polyolefin product”, the “polyolefin product” should have 4 or more sp2 hybridized carbons.  
Claim 6:
 2-Me-1-butene, 3-Me-1-butene, 1-pentene, cis-2-pentene, and trans-2-pentene are not branched internal olefins, those olefins lack antecedence.
Claim 9:
In line 1, the term “or” should be replaced with “and”.
In Claims 1 and 11:
In order to have proper logical flow, the Office suggests the following amendments:
(i) in Claim 1, replace “a catalyst compound” with “a catalyst system comprising a catalyst compound”; and 
(ii) in Claim 11, replace “wherein introducing comprises introducing the feed to a catalyst system comprising the catalyst of claim 1 and an activator” with “wherein the catalyst system comprising the catalyst compound and an activator”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wasserscheid et al. (WO 98/47616) in view of Krupa eta l. (US 2015/0166428).
Wasserscheid teaches a nickel containing catalyst such as Ni-hexafluoro-acetylacetonate for dimerization or oligomerization of olefins having from 2-20 carbon atoms (page 8, lines 8-11; and at least Examples 2-4).  While Wasserscheid does not expressly discloses dimerization/oligomerization of a branched internal olefin such as 2-methyl-2-butene, dimerization and/or oligomerization of the C5 olefins comprising as 2-methyl-2-butene to provide diesel fuel are well established and such is disclosed in Krupa, see Example 4.  
Therefore, it would have been obvious to a skilled artisan at the time the invention was made to employ Wasserscheid’s teaching to dimerize/oligomerize the C5 olefins for providing diesel fuel because such is within the generic disclosure of the reference and in the absence of any showing of criticality and unexpected results.
It is understood that those dimers or oligomers are olefins and those olefins meet the polyolefin product limitations of the instant claims   Note, the methylene content and methyl content limitations of claim 1 are met by all C6-C100 olefins. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

C CAIXIA LU
Primary Examiner
Art Unit 1763



/Caixia Lu/Primary Examiner, Art Unit 1763